Case 2:19-cv-04126-DDP-AFM Document 41 Filed 12/14/20 Page 1 of 9 Page ID #:191




   1                                                                                        O
   2

   3                                         JS-6
   4

   5

   6

   7

   8
   9

  10
                                 UNITED STATES DISTRICT COURT
  11
                               CENTRAL DISTRICT OF CALIFORNIA
  12

  13    GEORGE LOPEZ RAMIREZ,                     )   Case No. 19-cv-4126 DDP (AFMx)
        an individual,                            )
  14
                                                  )   ORDER GRANTING
  15                         Plaintiff,           )   DEFENDANTS’ MOTION FOR
                                                  )   SUMMARY JUDGMENT
  16
              v.                                  )
  17                                              )   [Dkt. 29]
  18    CITY OF GLENDALE, a municipal             )
        corporation; Police Officer AARON         )
  19    ZEIGLER; Corrections Officer ISABEL       )
  20    RIVAS; Chief of Police CARL               )
        POVILAITIS; and Does 1 through 20,        )
  21                                              )
  22                                              )
                             Defendants.          )
  23

  24         Presently before the court is Defendants’ Motion for Summary Judgment. (Dkt.
  25   29.) Having considered the submissions of the parties and heard oral argument, the
  26   court grants Defendants’ motion and adopts the following order.
  27   ///
  28
Case 2:19-cv-04126-DDP-AFM Document 41 Filed 12/14/20 Page 2 of 9 Page ID #:192




       I. BACKGROUND
   1
              On May 13, 2017, Glendale Police Department Sgt. Aaron Zeigler (“Sgt. Zeigler”)
   2
       was dispatched to the area of 120 S. Maryland in Glendale for a reported assault. (Dkt.
   3
       29, Zeigler Decl. ¶ 2.) Zeigler was accompanied by a trainee officer, Nikole Ramirez
   4
       (“Officer Ramirez”). (Id. ¶ 1.) The reporting party, Carmen Medina (“Medina”),
   5

   6   contacted the Glendale Police Department to report “some guy [ ] pushing [her].” (Dkt.

   7   29, Ex. 1, Ramirez Depo. at 20:19-25, 21:1-4.) According to Plaintiff George Lopez

   8   Ramirez (“Plaintiff”), Plaintiff and Medina were arguing when Medina continuously

   9   tried to grab Plaintiff’s phone. (Id. at 19:13-18.) In response, Plaintiff “grabbed

  10   [Medina’s] arm” and “kept pushing her hand away”. (Id.) Medina told Plaintiff that she

  11   was going to call the police and called the police while Plaintiff was present. (Id. at 20:1-

  12   25.)

  13          Although the precise sequence of events upon Sgt. Zeigler’s arrival to the scene is

  14   disputed, it is undisputed that Sgt. Zeigler spoke to both Medina and Plaintiff during the

  15   course of his investigation. Plaintiff does not dispute that Medina informed Sgt. Zeigler

  16   that Plaintiff “grabbed her arms and shook her.” (Zeigler Decl. ¶ 3.) According to Sgt.

  17   Zeigler, he formed the opinion that Plaintiff was the aggressor in the incident and that

  18   Plaintiff had “unlawfully touched [Medina] in violation of Penal Code section 243(e)(1).”

  19   (Zeigler Decl. ¶ 7; Dkt. 36, Ex. 3.) Sgt. Zeigler then spoke to Plaintiff. While Sgt. Zeigler

  20   was with Plaintiff, Officer Ramirez conducted a record check on Plaintiff; the record

  21   check revealed that there was an outstanding warrant that matched Plaintiff’s name, date

  22   of birth, 1 and driver’s license number. (Zeigler Decl. ¶ 6.) Sgt. Zeigler informed Plaintiff

  23

  24

  25

  26   1
        Plaintiff contends that the warrant did not match his date of birth. No party submitted
       the warrant as evidence in this action. Nonetheless, as discussed below, this disputed
  27
       fact is not material for the purposes of determining probable cause.
  28                                                 2
Case 2:19-cv-04126-DDP-AFM Document 41 Filed 12/14/20 Page 3 of 9 Page ID #:193




       that there was a warrant related to a DUI in the City of Los Angeles or Compton “or
   1
       something like that”. (Ramirez Depo. at 29:11-17.)
   2
              Plaintiff does not dispute that Sgt. Zeigler informed Plaintiff of the outstanding
   3
       warrant matching Plaintiff’s name and license number. (Ramirez Depo. at 29.) Plaintiff
   4
       also does not dispute that the warrant exists and that his name and license number match
   5

   6   the warrant. At his deposition, Plaintiff explained that approximately twenty years prior

   7   to the date at issue, a California Highway Patrol officer informed Plaintiff that a warrant

   8   existed matching Plaintiff’s license number—likely the result of Plaintiff’s license number

   9   and name being sold on a black market. (Ramirez Depo. at 31-33.) Around that same

  10   period of time, a court issued Plaintiff a “green [ ] document” stamped by the court

  11   containing the warrant number and clearing Plaintiff from the warrant should a police

  12   officer in the future run his license. (Ramirez Depo. at 31-33.) Plaintiff carried the

  13   clearing document for approximately five to six years and eventually lost track of the

  14   document. (Id. at 33:3-18.) According to Plaintiff, Plaintiff told Sgt. Zeigler that the

  15   warrant was not for him. (Ramirez Depo. at 40:1.) Plaintiff also contends that while he

  16   was sitting in the back of the patrol car, he viewed the warrant on the open computer

  17   screen and saw that the warrant did not match his date of birth, social security number,

  18   or signature and informed Sgt. Zeigler of these discrepancies. (See Ramirez Depo. at

  19   40:18-24.)

  20          In this action, Plaintiff maintains that he was arrested solely on the basis of the

  21   twenty-year old warrant that contained various discrepancies—not for domestic

  22   violence/battery. In support of his position, Plaintiff testified that Sgt. Zeigler told him

  23   that Medina did not want to “press charges,” and that the officers were going to “run

  24   [his] license” and would be on his way “if [Plaintiff] had no wants or warrants.”

  25   (Ramirez Depo. at 26:15-23.) According to Defendants, however, Sgt. Zeigler arrested

  26   Plaintiff for violation of Penal Code § 243(e)(1), battery to a person with whom the

  27

  28                                                 3
Case 2:19-cv-04126-DDP-AFM Document 41 Filed 12/14/20 Page 4 of 9 Page ID #:194




       defendant currently has, or previously had, a dating relationship, and for the outstanding
   1
       warrant. (Zeigler Decl. ¶ 7; Dkt. 36, Zeigler Decl., Ex. 3.)
   2
              After arresting Plaintiff, Sgt. Zeigler transported Plaintiff to the Glendale Police
   3
       Department. Custody Officer Takuhi Akelian (“Officer Akelian”) processed and booked
   4
       Plaintiff. (Dkt. 29, Akelian Decl. ¶ 1-2.) During the booking process, Officer Akelian ran
   5

   6   Plaintiff for wants and warrants and confirmed a warrant matching Plaintiff’s name and

   7   license number existed. (Id. ¶ 3.) Plaintiff was in custody from Friday, May 13, 2017 to

   8   Monday, May 16, 2017. (Ramirez Depo. at 51:5-7; Dkt. 29, Ex. 2.) Plaintiff was eligible to

   9   post bail prior to going to court but did not do so. (Akelian Decl. ¶ 3.) On May 16, 2017,

  10   the District Attorney declined to file a case against Plaintiff. (Id. ¶ 5; Ramirez Depo. at

  11   49:10-51:4.) Plaintiff was issued a citation to appear before the Compton Court, Division

  12   12 for the outstanding warrant and was thereafter released. (Dkt. 29, Ex. 2.) With

  13   representation, Plaintiff appeared before the Compton Court and was provided a

  14   clearing “green paper” similar to what he was provided twenty years prior to the

  15   incident. (Ramirez Depo. at 53:5-25.)

  16          Based on the events described above, Plaintiff brings this action against the City of

  17   Glendale a municipal corporation, Police Officer Aaron Zeigler, Corrections Officer

  18   Isabel Rivas, and Chief of Police Carl Povilaitis (collectively, “Defendants”). (See Dkt. 1,

  19   Compl.) Plaintiff raises the following causes of action: (1) False arrest in violation of the

  20   Fourth Amendment (42 U.S.C. § 1983); (2) unreasonable detention in violation of the

  21   Fourteenth Amendment (42 U.S.C. § 1983); and (3) Monell liability against the City of

  22   Glendale for failure to train, supervise, and discipline (42 U.S.C. § 1983).

  23          Defendants now move for summary judgment on all claims. (Dkt. 29, Motion for

  24   Summary Judgment (“MSJ”).)

  25   II. LEGAL STANDARD

  26          Summary judgment is appropriate where the pleadings, depositions, answers to

  27   interrogatories, and admissions on file, together with the affidavits, if any, show “that
  28                                                  4
Case 2:19-cv-04126-DDP-AFM Document 41 Filed 12/14/20 Page 5 of 9 Page ID #:195




       there is no genuine dispute as to any material fact and the movant is entitled to judgment
   1
       as a matter of law.” Fed. R. Civ. P. 56(a). A party seeking summary judgment bears the
   2
       initial burden of informing the court of the basis for its motion and of identifying those
   3
       portions of the pleadings and discovery responses that demonstrate the absence of a
   4
       genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). All
   5

   6   reasonable inferences from the evidence must be drawn in favor of the nonmoving party.

   7   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). If the moving party does not

   8   bear the burden of proof at trial, it is entitled to summary judgment if it can demonstrate

   9   that “there is an absence of evidence to support the nonmoving party’s case.” Celotex,

  10   477 U.S. at 323.

  11          Once the moving party meets its burden, the burden shifts to the nonmoving party

  12   opposing the motion, who must “set forth specific facts showing that there is a genuine

  13   issue for trial.” Anderson, 477 U.S. at 256. Summary judgment is warranted if a party

  14   “fails to make a showing sufficient to establish the existence of an element essential to

  15   that party’s case, and on which that party will bear the burden of proof at trial.” Celotex,

  16   477 U.S. at 322. A genuine issue exists if “the evidence is such that a reasonable jury

  17   could return a verdict for the nonmoving party,” and material facts are those “that might

  18   affect the outcome of the suit under the governing law.” Anderson, 477 U.S. at 248. There

  19   is no genuine issue of fact “[w]here the record taken as a whole could not lead a rational

  20   trier of fact to find for the nonmoving party.” Matsushita Elec. Indus. Co. v. Zenith Radio

  21   Corp., 475 U.S. 574, 587 (1986).

  22          It is not the court’s task “to scour the record in search of a genuine issue of triable

  23   fact.” Keenan v. Allan, 91 F.3d 1275, 1278 (9th Cir. 1996). Counsel have an obligation to

  24   lay out their support clearly. Carmen v. San Francisco Sch. Dist., 237 F.3d 1026, 1031 (9th

  25   Cir. 2001). The court “need not examine the entire file for evidence establishing a

  26   genuine issue of fact, where the evidence is not set forth in the opposition papers with

  27   adequate references so that it could conveniently be found.” Id.
  28                                                  5
Case 2:19-cv-04126-DDP-AFM Document 41 Filed 12/14/20 Page 6 of 9 Page ID #:196




       III. DISCUSSION
   1
              Defendants move for summary judgment on all claims contending that probable
   2
       cause existed to detain and arrest Plaintiff for domestic violence/battery and for the
   3
       warrant matching Plaintiff’s name, driver’s license number, and date of birth. (MSJ at 6-
   4
       7.) Even if no probable cause existed, Defendants argue that Sgt. Zeigler is entitled to
   5

   6   qualified immunity. (Id. at 7-8.) Defendants also contend that absent an underlying

   7   constitutional violation, the City of Glendale cannot be held liable under Monell v. New

   8   York City Department of Social Services, 436 U.S. 658 (1978). (Id. at 9-10.) Defendant Officer

   9   Rivas and Defendant Chief Carl Povilaitis move for summary judgment in their favor

  10   because they did not have any involvement in Plaintiff’s arrest or detention. (Id. at 10.)

  11          Section 1983 provides, in pertinent part, “[e]very person who, under color of any

  12   statute . . . subjects, or causes to be subjected, any citizen of the United States or other

  13   person within the jurisdiction thereof to the deprivation of any rights, privileges, or

  14   immunities secured by the Constitution and laws, shall be liable to the party injured.” 42

  15   U.S.C. § 1983. “[A] person ‘subjects’ another to the deprivation of a constitutional right,

  16   within the meaning of section 1983, ‘if he does an affirmative act, participates in another’s

  17   affirmative acts, or omits to perform an act which he is legally required to do that causes

  18   the deprivation of which complaint is made.’” Preschooler II v. Clark Cty. Sch. Bd. of Trs.,

  19   479 F.3d 1175, 1183 (9th Cir. 2007) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.

  20   1978)). Individual police officers can only be held liable under Section 1983 upon a

  21   showing of personal participation in the alleged wrongdoing; “there is no respondeat

  22   superior liability under section 1983.” Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

  23   Personal participation can be demonstrated by showing an officer’s “integral

  24   participation” via “some fundamental involvement in the conduct that allegedly caused

  25   the violation,” Blankenhorn v. City of Orange, 485 F.3d 463, 481 n.12 (9th Cir. 2007), or by

  26   showing that the individual failed to intervene when the individual “had a constitutional

  27   duty to intervene” to prevent the alleged injury. Ting v. United States, 927 F.2d 1504, 1511
  28                                                  6
Case 2:19-cv-04126-DDP-AFM Document 41 Filed 12/14/20 Page 7 of 9 Page ID #:197




       (9th Cir. 1991). Supervisors can also be liable under Section 1983. See Starr v. Baca, 652
   1
       F.3d 1202, 1207 (9th Cir. 2011). Although there is no respondeat superior liability, a
   2
       supervisor may be held liable “if there exists either (1) his or her personal involvement in
   3
       the constitutional deprivation, or (2) a sufficient causal connection between the
   4
       supervisor’s wrongful conduct and the constitutional violation.” Id.
   5

   6          A. False Arrest and Detention

   7          “A claim for unlawful arrest is cognizable under § 1983 as a violation of the Fourth

   8   Amendment, provided the arrest was without probable cause or other justification.”

   9   Velazquez v. City of Long Beach, 793 F.3d 1010, 1018 (9th Cir. 2015) (quotations omitted).

  10   Probable cause exists when, based on the totality of the circumstances known to officers

  11   at the time, there is a “fair probability or substantial chance of criminal activity.” Id. at

  12   1018. “The determination whether there was probable cause is based upon the

  13   information the officer had at the time of making the arrest.” John v. City of El Monte, 515

  14   F.3d 936, 940 (9th Cir. 2008). Relevant here, California Penal Code Section 242 provides

  15   that battery is “any willful and unlawful use of force or violence upon the person of

  16   another.” Cal. Pen. Code § 242. Section 243(e)(l) provides the punishment applicable for

  17   “battery [ ] committed against a spouse, . . . or a person with whom the defendant

  18   currently has, or has previously had, a dating or engagement relationship . . . .” Cal. Pen.

  19   Code § 243(e)(1).

  20          Plaintiff does not dispute that Medina contacted Glendale Police and reported that

  21   there someone was “pushing” her. Further, Plaintiff does not dispute that Medina

  22   informed Sgt. Zeigler that Plaintiff “grabbed her arms and shook her.” (Zeigler Decl. ¶ 3;

  23   see Opp.) Instead, Plaintiff appears to contend that because Medina also told Sgt. Zeigler,

  24   that she did not want to “press charges,” Sgt. Zeigler did not have probable cause to

  25   arrest him for battery. (Dkt. 32, Opp. at 7.) Plaintiff cites to no authority for this

  26   proposition. Battery is “any willful and unlawful use of force or violence upon the

  27   person of another.” Cal. Pen. Code § 242. Whether a victim wishes to “press charges” is
  28                                                  7
Case 2:19-cv-04126-DDP-AFM Document 41 Filed 12/14/20 Page 8 of 9 Page ID #:198




       irrelevant for purposes of Section 242. Under the totality of the circumstances known to
   1
       Sgt. Zeigler at the time, and based on the undisputed evidence, Sgt. Zeigler had probable
   2
       cause to arrest Plaintiff for battery because he received information that Plaintiff grabbed
   3
       Medina’s arms and shook her. Plaintiff’s claims of false arrest and unlawful detention
   4
       fail. 2 3
   5

   6               Because the court concludes that probable cause existed for Plaintiff’s arrest, the

   7   court declines to reach whether Sgt. Zeigler had probable cause to arrest Plaintiff based

   8   on the warrant. See United States v. Magallon-Lopez, 817 F.3d 671, 675 (9th Cir. 2016) (“[I]f

   9   the facts support probable cause to arrest for one offense, the arrest is lawful even if the

  10   officer invoked, as the basis for the arrest, a different offense as to which probable cause

  11   was lacking.” (citing Devenpeck v. Alford, 543 U.S. 146, 153-55 (2004)).

  12               B. Monell Liability

  13               In Monell v. Dept of Soc. Servs., the Supreme Court held that municipalities and

  14   other local government units could be held liable under section 1983. 436 U.S. 658, 691

  15   (1978). The Court explained, however, that “a municipality cannot be held liable solely

  16   because it employs a tortfeasor—or, in other words . . . on a respondeat superior theory.”

  17   Id. at 691. Rather, a plaintiff must establish that the constitutional violation was caused

  18

  19   2
         Plaintiff also argues that Sgt. Zeigler never informed him that he was arrested for
  20   battery nor read Plaintiff his Miranda rights. (Opp. at 7:13-14.) Even if these facts were
       material to the issue of probable cause, Defendants have submitted an audio recording
  21   where Sgt. Zeigler can be heard Mirandizing Plaintiff, explaining to Plaintiff the reasons
  22   for his arrest, including the domestic violence/battery report, and then questioning
       Plaintiff regarding the incident with Medina. (Dkt. 36, Ex. 4 at [9:49-11:30].) Plaintiff has
  23   not submitted any evidence disputing the audio recording.
       3 Defendant Officer Isabel Rivas and Chief Carl Povilaitis move for judgment in their
  24
       favor because they were not involved in Plaintiff’s arrest. Plaintiff has not submitted any
  25   evidence demonstrating that these Defendants personally participated in his arrest or
  26   took any other action in which individually liability could be imposed. For this
       additional reason, the court grants summary judgment in favor of Defendant Officer
  27
       Isabel Rivas and Chief Carl Povilaitis. See Jones, 297 F.3d at 934.
  28                                                   8
Case 2:19-cv-04126-DDP-AFM Document 41 Filed 12/14/20 Page 9 of 9 Page ID #:199




       by “a policy, practice, or custom of the entity.” Dougherty v. City of Covina, 654 F.3d 892,
   1
       900 (9th Cir. 2011). A plaintiff must identify the training or hiring practices and policies
   2
       that plaintiff alleges are deficient, explain how such policy or practice was deficient, and
   3
       explain how such a deficiency caused harm to the plaintiff. Young v. City of Visalia, 687 F.
   4
       Supp. 2d 1141, 1149-50 (E.D. Cal. 2009).
   5

   6          Plaintiff has failed to present any evidence supporting his claim that a City of

   7   Glendale policy, practice, or custom caused a constitutional violation. Plaintiff argues in

   8   his opposition that the City of Glendale has a custom of “falsely” detaining citizens.

   9   However, as discussed above, Sgt. Zeigler had probable cause to detain Plaintiff for

  10   battery. Plaintiff has not presented any evidence supporting his theory that he was

  11   somehow “falsely” detained. Defendant has sufficiently demonstrated that there is an

  12   absence of evidence supporting Plaintiff’s Monell claim on which Plaintiff has the burden

  13   at trial. See Celotex, 477 U.S. at 323.

  14   IV. CONCLUSION

  15          For the reasons stated above, the court grants Defendants summary judgment on

  16   all claims as to all Defendants. This action is dismissed with prejudice. Each party shall

  17   bear their own costs.

  18   IT IS SO ORDERED.
  19

  20   Dated: December 14, 2020
  21

  22

  23                                                     ___________________________________
  24                                                           DEAN D. PREGERSON
  25                                                       UNITED STATES DISTRICT JUDGE
  26

  27

  28                                                 9
